     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 1 of 23   1




 2   SUPREME COURT OF THE STATE OF NEW YORK
     COUNTY OF NEW YORK: CIVIL TERM : PART 35
 3   -------------------------------------------X
     UNIFORMED FIRE OFFICERS ASSOCIATION;
 4   UNIFORMED FIREFIGHTERS ASSOCIATION OF
     GREATER NEW YORK; CORRECTION OFFICERS'
 5   BENEVOLENT ASSOCIATION OF THE CITY OF NEW
     YORK, INC.; POLICE BENEVOLENT ASSOCIATION
 6   OF THE CITY OF NEW YORK, INC.; SERGEANTS
     BENEVOLENT ASSOCIATION; LIEUTENANTS
 7   BENEVOLENT ASSOCIATION; CAPTAINS
     ENDOWMENT ASSOCIATION; AND DETECTIVES'
 8   ENDOWMENT ASSOCIATION,

 9                         Petitioners/Plaintiffs,
                                                          Index No.
10                    -against-                          154982/2020

11   BILL DE BLASIO, IN HIS OFFICIAL CAPACITY
     AS MAYOR OF THE CITY OF NEW YORK; THE
12   CITY OF NEW YORK; FIRE DEPARTMENT OF THE
     CITY OF NEW YORK; DANIEL A. NIGRO, IN HIS
13   OFFICIAL CAPACITY AS THE COMMISSIONER OF
     THE FIRE DEPARTMENT OF THE CITY OF NEW
14   YORK; NEW YORK CITY DEPARTMENT OF
     CORRECTION; CYNTHIA BRANN, IN HER
15   OFFICIAL CAPACITY AS THE COMMISSIONER OF
     THE NEW YORK CITY DEPARTMENT OF
16   CORRECTION; DERMOT F. SHEA, IN HIS
     OFFICIAL CAPACITY AS THE COMMISSIONER OF
17   THE NEW YORK CITY POLICE DEPARTMENT; THE
     NEW YORK CITY POLICE DEPARTMENT;
18   FREDERICK DAVIE, IN HIS OFFICIAL CAPACITY
     AS THE CHAIR OF THE CIVILIAN COMPLAINT
19   REVIEW BOARD; AND THE CIVILIAN COMPLAINT
     REVIEW BOARD,
20
                        Respondents/Defendants.   MOTION VIA SKYPE
21   -------------------------------------------X
     OFFICIAL ADDRESS:       60 Centre Street
22                           New York, New York 10007
                             July 15, 2020
23

24   B E F O R E:      (Via Skype)

25                  HON. CAROL EDMEAD, Justice of the Supreme Court

26              (Appearances on the following page.)
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 2 of 23   2




 2   A P P E A R A N C E S:       (Via Skype)

 3
     DLA PIPER US LLP
 4   Attorneys for the Petitioners/Plaintiffs
     1251 Avenue of the Americas
 5   New York, New York 10020-1104
     BY: ANTHONY P. COLES, ESQ.
 6       JOHN WRAY, ESQ.

 7
     NEW YORK CITY LAW DEPARTMENT
 8   OFFICE OF THE CORPORATION COUNSEL
     Attorneys for the Respondents/Defendants
 9   100 Church Street
     New York, New York 10007, New York ZIP
10   BY: REBECCA JO QUINN, ESQ.
         DOMINIQUE SAINT-FORT, ESQ.
11

12   A L S O    P R E S E N T:      (Via Skype)

13   GRACE ANN C. LAZARO, Law Secretary

14   MICHAEL W. CAVARRETTA, Law Secretary

15   SAMMER OSMAN, Court Clerk

16

17

18

19

20

21

22

23

24

25              *   *    *    *  *   *   *   *   *    *        *    *
                              LAURA L. LUDOVICO
26                           Senior Court Reporter
                          60 Centre Street - Room 420
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 3 of 23   3




 2                          New York, New York 10007

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 4 of 23   4

 1                                  Proceedings

 2                     THE COURT:   Mr. Osman?

 3                     THE CLERK:   Yes, Your Honor.

 4                     THE COURT:   Okay.   All right.    Mr. Osman, you are

 5        there?

 6                     THE CLERK:   Yes, Your Honor.

 7                     THE COURT:   Okay.   Let's get the law sectaries

 8        and then let's get appearances.

 9                     THE CLERK:   They are all here as well, Your

10        Honor.

11                     THE COURT:   Can we get appearances then?

12                     MR. COLES:   Your Honor, my name is Tony Coles,

13        counsel for the petitioners/plaintiffs from the Law Firm of

14        DLA Piper.

15                     THE COURT:   Excellent.

16                     Next.

17                     MR. COLES:   My colleague is John Wray, W-R-A-Y,

18        also from DLA Piper.

19                     THE COURT:   Thank you.

20                     Next.

21                     MS. QUINN:   Good morning, Your Honor.

22                     Rebecca Quinn from the New York City Law

23        Department on behalf of the Defendants/Respondents.

24                     THE COURT:   Thank you.

25                     Next.

26                     MS. SAINT-FORT:    Good morning, Your Honor.

                               Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 5 of 23   5

 1                                  Proceedings

 2        Dominique Saint-Fort from the New York City Law Department,

 3        also on behalf of the respondents.

 4                    THE COURT:    You'll have to spell your last name,

 5        please.

 6                    MS. SAINT-FORT:     Sure.   Saint Fort, S-A-I-N-T,

 7        dash F-O-R-T, Saint-Fort.

 8                    THE COURT:    Thank you.    And you're for the

 9        Defendants/Respondents as well, right?

10                    MS. SAINT-FORT:     Yes, Your Honor.

11                    THE COURT:    Anyone else?

12                    Okay.   Let's hear from counsel for

13        Plaintiffs/Petitioners.

14                    If you are not speaking, please mute your mic so

15        we don't get echo.       Thank you, all.

16                    Now, Mr. Coles, Mr. Wray, first question is

17        directed to you.      We understand that this arises from the

18        repeal of New York City Civil Rights Law § 50-a, I believe,

19        subparagraph one.

20                    Why do you need this relief today?

21                    MR. COLES:    Your Honor, thank you very much.

22        That obviously is the core question for the proceeding

23        today.

24                    The issue here is the repeal of 50-a did not also

25        repeal well-settled New York City laws regarding collective

26        bargaining, regarding due process, regarding contract law

                              Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 6 of 23   6

 1                                  Proceedings

 2        and regarding Article 78.       The reason we need a TRO today,

 3        it appears to be the City's position, is they simply want

 4        to ignore the independent existence of the rights of the

 5        petitioners and the plaintiffs in this case under settled

 6        law to have certain review and certain scoping done of the

 7        rule 50-a applications, who we have been told -- I've had a

 8        number of conversations with the Law Department and we had

 9        come close to having an agreement under which the release

10        of documents would tentatively or provisionally be put on

11        hold while this matter was briefed.         We ultimately could

12        not reach an agreement on that.

13                    My clients, who are the five police unions, the

14        two fire unions and the correction officers' unions, 65,000

15        approximately, law enforcement members, have been told that

16        as early as this week in the wake of the repeal of 50-a,

17        the City is on the verge of a hasty and rushed decision to

18        publish and promote on the internet the personnel records

19        of thousands of officers that contain -- and this is

20        critical -- nonfinal and unsubstantiated claims and

21        allegations.    It is basically a document dump with no

22        individualized assessment for any determination as to

23        matters that are unproven or unfounded.

24                    The --

25                    MS. QUINN:    I'm sorry, I have to -- I'm sorry,

26        Mr. Coles, to interrupt.

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 7 of 23     7

 1                                  Proceedings

 2                    THE COURT:    Who's speaking, please?

 3                    MS. QUINN:    I'm sorry, Your Honor.      This is

 4        Rebecca Quinn for the respondents.

 5                    THE COURT:    Thank you.    Go ahead.

 6                    MS. QUINN:    Thank you so much.

 7                    I just have to let the Court know that this

 8        matter has now been removed based on federal question

 9        jurisdiction.

10                    THE COURT:    Well, if the matter has been removed,

11        all this Court is to see is the removal document and then

12        there is no more for us to say.         However, the application

13        for a stay, will that be then immediately addressed by the

14        Federal Court?

15                    MS. QUINN:    Okay.   Your Honor, can I forward

16        those papers to Mr. Osman?

17                    THE COURT:    You can upload it and eFile and then

18        you could attach it to Mr. Osman.

19                    Will there be an interim stay being considered

20        immediately by the Federal Court?

21                    MS. QUINN:    Your Honor --

22                    THE COURT:    The question I have clearly is,

23        simply is, if, as the plaintiffs/petitioners point out,

24        there is the anticipatory disclosure of this information,

25        which could be as early as today.        Will the interim stay be

26        before the Federal Court before there is any disclosure of

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 8 of 23    8

 1                                   Proceedings

 2        this information?

 3                     MS. QUINN:    I believe as long as it's before the

 4        Court today, Your Honor, yes, that would be today before

 5        the Court's conversation.

 6                     THE COURT:    I understand, but you see what you

 7        just said?     "I believe it will be before the Court today."

 8        There is a concern, of course, for the petitioners in this

 9        case because that is a critical issue in their application

10        by Order to Show Cause.       So if you can give an assurance

11        that there will be no disclosures related to the repeal of

12        New York City Civil Rights Law § 50-a(1) prior to the

13        matter getting before the Federal Court, we are done.

14                     MS. QUINN:    Okay.   Can we endeavor to obtain

15        those assurances, Your Honor?

16                     THE COURT:    Well, the question I have is unless

17        and until that is done, it's open.        You see what I'm

18        saying?

19                     Or this Court can just fashion an order that says

20        that the Court has been made aware that -- Grace, this is

21        to you.

22                     MS. LAZARO:    Yes, Your Honor.

23                     THE COURT:    The Court has been made aware that

24        this matter has been remanded to the Federal Court.           The

25        Court's concern, of course, is that pending the matter

26        being heard before the Federal Court, that the issue of the

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 9 of 23    9

 1                                  Proceedings

 2        interim stay is critical and I'm inclined to grant an

 3        interim stay pending this matter being before the Federal

 4        Court.   I just don't want there to be a gap.

 5                    MS. QUINN:    I understand, Your Honor.

 6                    THE COURT:    Do you have a problem with the Court

 7        fashioning that order?

 8                    MS. QUINN:    As long -- if I'm understanding Your

 9        Honor correctly, the stay would be pending the Federal

10        Court hearing the application for the TRO.

11                    THE COURT:    Absolutely.

12                    MS. QUINN:    Okay.   Yes, that's -- I understand

13        that, Your Honor, and thank you, that's -- respondents

14        agree to that.

15                    THE COURT:    So, counsel for

16        plaintiffs/petitioners, I will fashion a short order that

17        says just what I have said and you have an interim stay

18        pending the issue of the stay being brought before the

19        Federal Court with this remand, do you understand?

20                    MR. COLES:    Your Honor, thank you very much and

21        thank you very much for raising that important issue.

22                    And I don't know whether or not we'll see you

23        again on this case, but thank you this morning for this

24        time.    If we do, I look forward to that in the future.

25                    THE COURT:    Let me say this finally.       I will do a

26        short order that says exactly what I've said.          It will be

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 10 of 23   10

 1                                  Proceedings

 2        signed immediately and I expect immediately to see the

 3        transfer order so, you know, I'm working with a full

 4        picture.    Okay, everyone?

 5                    That is directed to Ms. Quinn and Ms. Saint Fort,

 6        okay?

 7                    MS. QUINN:    Yes, Your Honor.      Thank you.

 8                    THE COURT:    All right.

 9                    MR. COLES:    Thank you, Your Honor.

10                    THE COURT:    I'll do that right now.       Everyone,

11        good luck and stay well.

12                    MR. COLES:    Thank you.

13                    (WHEREUPON, court is recessed and the case

14                adjourned.)

15                                 ********

16                    (WHEREUPON, the case was recalled.)

17                    THE COURT:    Okay.     Mr. Osman, who is here?

18                    THE CLERK:    Yes, Your Honor.      We have Ms. Quinn,

19        we have Ms. Saint-Fort, we also have Mr. Coles, who is

20        appearing by phone.

21                    THE COURT:    Okay, and the reporter is on?

22                    THE CLERK:    Yes, Your Honor.

23                    THE COURT:    So I've received the e-mail from, I

24        believe it's Ms. Quinn, at least Ms. Quinn, it may also be

25        Ms. Saint-Fort, that indicates that you believe it's

26        inappropriate for the Court to -- first of all, you're not

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 11 of 23       11

 1                                  Proceedings

 2        consenting to the interim stay, which had been discussed

 3        when we were on the call earlier, but your position is that

 4        the Court has no authority to enter a stay pending the

 5        issue being before the Federal Court?

 6                    MS. QUINN:    That's correct, Your Honor.

 7        Respectfully, I was made aware of that provision and just

 8        wanted to notify the Court.

 9                    THE COURT:    That provision says that the --

10        you're reading of that provision, which sentence makes it

11        clear to you that the stay would be inappropriate?             Tell me

12        the sentence in that provision, please.

13                    MS. QUINN:    Okay.    Just one second.

14                    THE COURT:    Yes.

15                    (Brief pause in the record.)

16                    MS. QUINN:    The last sentence.

17                    THE COURT:    Says?

18                    MS. QUINN:    "And the State Court shall proceed no

19        further unless and until the case is remanded."

20                    THE COURT:    Okay.    Now, Mr. Coles.

21                    (Brief pause in the record.)

22                    THE COURT:    Is it Mr. Coles?

23                    MR. COLES:    Yes.

24                    THE COURT:    How do you --

25                    MR. COLES:    Yes, I'm here.

26                    I don't have any problem with the order.           I

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 12 of 23   12

 1                                  Proceedings

 2        thought they consented to the order a half hour ago.

 3                     THE COURT:   They have since withdrawn that based

 4        on an e-mail that was sent to the Court a few moments ago

 5        where they said that -- they attached the document of

 6        removal and they indicated that, according to the section

 7        from which she just read -- what are you citing from please

 8        so he's aware?

 9                     MR. COLES:   I don't have the order in front of

10        me.   I'm sorry, I'm on the --

11                     THE COURT:   I understand.     I'm asking Ms. Quinn,

12        what are you citing from when you say:          "And the Court

13        shall...?"    You're citing from -- I don't have it in front

14        of me.

15                     MS. QUINN:   Yes, Your Honor, I'm sorry, I'll get

16        it up.    And I am remiss for not cc'ing Mr. Coles on the

17        e-mail to Mr. Osman.      It's 28 USC § 1446(d):       Notice to

18        Adverse Parties and State Court, and it reads:           "Promptly

19        after the filing of such Notice of Removal of a civil

20        action, the Defendant or Defendants shall give written

21        notice thereof to all adverse parties and shall file a copy

22        of the notice with the clerk of such State Court, which

23        shall effect the removal and the State Court shall proceed

24        no further unless and until the case is remanded."

25                     THE COURT:   Let me ask you something.       Have you

26        filed that with the clerk of the Court?

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 13 of 23   13

 1                                  Proceedings

 2                     MS. QUINN:   Yes, Your Honor.

 3                     THE COURT:   With the clerk of the Court, not

 4        Mr. Osman?

 5                     MS. QUINN:   Yes, we've eFiled the Notice of

 6        Removal.

 7                     THE COURT:   To the clerk of the Court, not to

 8        Mr. Osman?

 9                     MS. QUINN:   Not to Mr. Osman, Your Honor.

10                     THE COURT:   Does it say to the clerk of the

11        Court?

12                     MS. QUINN:   We did -- we sent --

13                     THE COURT:   I'm sorry.    Let me just be clear.       To

14        the clerk of the Court is referring to the County Clerk?

15                     MS. QUINN:   We eFiled it on NYSCEF, Your Honor.

16                     THE COURT:   Mr. Osman, is that filing with the

17        clerk of the Court.

18                     THE CLERK:   I'm checking on that now, Your Honor.

19                     THE COURT:   I just want to be clear that we

20        dotted all the I's and crossed all the T's, that giving it

21        to Mr. Osman is not filing it with the clerk of the Court.

22                     MS. QUINN:   Yes, Your Honor, we filed on NYSCEF

23        and e-mailed a copy to Mr. Osman.

24                     THE COURT:   Mr. Osman is not the clerk of the

25        Court.

26                     MS. QUINN:   Understood.     That was just a courtesy

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 14 of 23   14

 1                                  Proceedings

 2        to him and to you, Your Honor.

 3                     THE COURT:   So it's been filed now with the clerk

 4        of the Court, you're saying, based on it being eFiled?

 5                     MS. QUINN:   Yes, that's our position, Your Honor.

 6                     THE COURT:   Mr. Osman, is that accurate?

 7                     THE CLERK:   I'm checking on the protocol on

 8        filing something with the clerk of the Court currently.

 9        Just bear with me a moment.

10                     THE COURT:   Because if the language says "File

11        with the clerk of the Court," it means filed with the clerk

12        of the Court, not Mr. Osman, which is fine, I just want to

13        be clear that we're following the right guideline when you

14        say that that notice has been given to and filed with the

15        clerk of the Court.

16                     Mr. Osman, you're looking it up, right?

17                     THE CLERK:   Yes, Your Honor.      I'm reading it

18        currently.

19                     THE COURT:   Mr. Coles, while he's looking that

20        up, you understand that they're now saying that the interim

21        stay that the Court was going to issue would be

22        inappropriate since it's no longer -- the Court no longer

23        has jurisdiction?

24                     MR. COLES:   I have two answers to that, Your

25        Honor, without any of the documents, and they didn't even

26        give me the courtesy of sending the e-mail they sent to

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 15 of 23    15

 1                                  Proceedings

 2        Mr. Osman.

 3                     THE COURT:   By the way, stop one second.         You

 4        said:     "I'm sorry, I was remiss in failing to give notice

 5        to --

 6                     MS. QUINN:   I meant the e-mail to Mr. Osman

 7        advising him of the federal statute that we were just

 8        discussing.

 9                     THE COURT:   Well, let me ask you.       How did you

10        already give notice to Mr. Coles of the removal?

11                     MS. QUINN:   Through the NYSCEF filing.

12                     THE COURT:   Okay.

13                     MR. COLES:   How do --

14                     THE COURT:   Go ahead, Mr. Coles.

15                     MR. COLES:   Okay.    First of all, I think the fact

16        that they didn't send me the same e-mail they sent to

17        Mr. Osman should make this filing void, but two other

18        points.

19                     First, your order was entered into before they

20        did this filing.

21                     THE COURT:   I so ordered.     The transcript was so

22        ordered.     Ms. Quinn --

23                     MR. COLES:   Yes, and that --

24                     THE COURT:   My transcript granted -- the interim

25        stay pending the action before the Federal Court was so

26        ordered before I got Notice of Removal.

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 16 of 23     16

 1                                  Proceedings

 2                    MS. QUINN:    Yes, I understand that, Your Honor.

 3                    THE COURT:    Well, let me be clear.       This is

 4        all -- I hate to be hypertechnical, but it really matters.

 5        It matters because it is important.         It may be that at the

 6        end of the day it's of no moment because the

 7        defendants/respondents had no intentions of, you know,

 8        putting this out here before the issue gets before the

 9        Federal Court, but just in an abundance of caution, belt

10        and suspenders, the order of this Court preceded your

11        Notice of Removal.

12                    MS. QUINN:    You mean by the --

13                    THE COURT:    Whether or not it was uploaded and

14        filed with the clerk of the Court and whether notice was

15        given to the parties, the order of this court preceded

16        that.

17                    MS. QUINN:    You mean by the transcript?

18                    THE COURT:    Which was so ordered.

19                    MS. QUINN:    Okay.    Yes, I can't really -- I can't

20        really disagree.      I just wonder whether --

21                    THE COURT:    I understand, but do you understand

22        where the Court is because -- I mean, quite honestly,

23        taking no position, the issue is a critical issue to the

24        petitioners/plaintiffs and in an abundance of caution on

25        their behalf they are looking for nothing to happen, slip

26        through, while they're waiting to go to Federal Court and I

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 17 of 23     17

 1                                  Proceedings

 2        understand that.      And if you were accurate with respect to

 3        what came first, I would have to comply with that, but in

 4        light of the fact that this Court's order, which granted

 5        the interim stay, preceded the Notice of Removal in

 6        compliance with rules and guidelines, the order of this

 7        Court stands.

 8                    MR. COLES:    If I may be heard.      She can appeal

 9        your order, she can move for reconsideration.           She can't

10        come in on an e-mail that's not sent to the other side and

11        say vacate it.     That's a completely improper, absurd

12        process.    The CPLR tells you how you challenge orders.

13                    MS. QUINN:    I'm sorry, Mr. Coles, if I may.         I

14        was not asking for a vacation of the order.           I didn't

15        realize that the order had already been issued.           I did know

16        that the transcript was so ordered, so I certainly was not

17        seeking to vacate and order without letting you know.             I

18        was just informing the Court of --

19                    MR. COLES:    Okay, I got it.     I think the order

20        should stay for all of the reasons we talked about.

21                    THE COURT:    The order has to stand because it

22        preceded either the Notice of Removal being provided to the

23        Court or the Notice of Removal being provided to the

24        petitioners/plaintiffs or the Notice of Petition being

25        provided to the clerk of the Court.         In light of all of

26        that, the order of the Court stands.

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 18 of 23   18

 1                                  Proceedings

 2                    MR. COLES:    Thank you.

 3                    THE COURT:    That's that.

 4                    MR. COLES:    All right.

 5                    THE COURT:    Mr. Osman?

 6                    THE CLERK:    Yes, Your Honor.

 7                    THE COURT:    I know this is hypertechnical, but

 8        sometimes that's what we're dealing with.

 9                    THE CLERK:    Right.

10                    THE COURT:    And I am going to -- that is all I

11        have to say.     The order stands.

12                    MR. COLES:    Thank you, Your Honor.       I'm going to

13        sign off.

14                    THE COURT:    And I will make sure a hard copy is

15        given to you all as an attachment to an e-mail in

16        accordance with the so ordered transcript so that if you

17        want to go, Ms. Quinn, immediately up to the Appellate

18        Division, you'll have the transcript, which you have to

19        order, and a hard copy, okay?

20                    MR. COLES:    Thank you, Your Honor.

21                    THE CLERK:    Your Honor, will you be so ordering

22        this transcript?

23                    THE COURT:    So ordered.     Thank you.

24                    Everyone, the best of luck to you all.         Stay

25        safe.

26                    MR. COLES:    Thank you, Your Honor.

                             Laura L. Ludovico, SCR
     Case 1:20-cv-05441-KPF Document 11-1 Filed 07/20/20 Page 19 of 23   19

 1                                   Proceedings

 2                    THE COURT:     Most importantly, stay safe and stay

 3        health.    I'm logging off.

 4                    MS. QUINN:     You too, Your Honor.     Thank you.

 5                               *    *   *    *    *

 6                    I, Laura L. Ludovico, a senior court reporter for

 7        the State of New York, do hereby certify that the foregoing

 8        is a true and accurate transcription of my original

 9        stenographic notes.

10                    __________________________________

11                            Laura L. Ludovico
                            Senior Court Reporter
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                             Laura L. Ludovico, SCR
                                                   already [2] 15/10 17/15                  came [1] 17/3
        Case 1:20-cv-05441-KPF also
                                 Document
                                    [5] 4/18 5/311-1   Filed
                                                 5/24 10/19   07/20/20
                                                            10/24        Page
                                                                     can [8] 4/1120  of7/17
                                                                                  7/15  23 8/10 8/14 8/19
MR. COLES: [20]
                                                   am [2] 12/16 18/10                      17/8 17/9
MS. LAZARO: [1] 8/22
                                                   Americas [1] 2/4                       can't [3] 16/19 16/19 17/9
MS. QUINN: [33]
                                                   ANN [1] 2/13                           CAPACITY [5] 1/11 1/13 1/15 1/16
MS. SAINT-FORT: [3] 4/26 5/6 5/10
                                                   answers [1] 14/24                       1/18
THE CLERK: [11] 4/3 4/6 4/9 10/18
                                                   ANTHONY [1] 2/5                        CAPTAINS [1] 1/7
10/22 13/18 14/7 14/17 18/6 18/9
                                                   anticipatory [1] 7/24                  CAROL [1] 1/25
18/21
                                                   any [4] 6/22 7/26 11/26 14/25          case [7] 6/5 8/9 9/23 10/13 10/16
THE COURT: [65]
                                                   Anyone [1] 5/11                         11/19 12/24
-                                                  appeal [1] 17/8                        Cause [1] 8/10
-------------------------------------------X [2]   appearances [3] 1/26 4/8 4/11          caution [2] 16/9 16/24
 1/3 1/21                                          appearing [1] 10/20                    CAVARRETTA [1] 2/14
-against [1] 1/10                                  appears [1] 6/3                        cc'ing [1] 12/16
                                                   Appellate [1] 18/17                    Centre [2] 1/21 2/26
1                                                  application [3] 7/12 8/9 9/10          certain [2] 6/6 6/6
100 [1] 2/9                                        applications [1] 6/7                   certainly [1] 17/16
10007 [3] 1/22 2/9 3/2                             approximately [1] 6/15                 certify [1] 19/7
10020-1104 [1] 2/5                                 are [9] 4/4 4/9 5/14 6/13 6/23 8/13    CHAIR [1] 1/18
1104 [1] 2/5                                        12/7 12/12 16/25                      challenge [1] 17/12
1251 [1] 2/4                                       arises [1] 5/17                        checking [2] 13/18 14/7
1446 [1] 12/17                                     Article [1] 6/2                        Church [1] 2/9
15 [1] 1/22                                        as [17] 1/11 1/13 1/15 1/16 1/18 4/9   citing [3] 12/7 12/12 12/13
154982/2020 [1] 1/10                                5/9 6/16 6/16 6/22 7/23 7/25 7/25 8/3 CITY [17] 1/5 1/6 1/11 1/12 1/12 1/13
                                                    8/3 9/8 18/15                          1/14 1/15 1/17 1/17 2/7 4/22 5/2 5/18
2                                                  ask [2] 12/25 15/9                      5/25 6/17 8/12
2020 [2] 1/10 1/22                                 asking [2] 12/11 17/14                 City's [1] 6/3
28 [1] 12/17                                       assessment [1] 6/22                    civil [4] 1/2 5/18 8/12 12/19
                                                   ASSOCIATION [8] 1/3 1/4 1/5 1/5 1/6    CIVILIAN [2] 1/18 1/19
3                                                   1/7 1/7 1/8                           claims [1] 6/20
35 [1] 1/2                                         assurance [1] 8/10                     clear [5] 11/11 13/13 13/19 14/13 16/3
                                                   assurances [1] 8/15                    clearly [1] 7/22
4                                                  attach [1] 7/18                        clerk [18] 2/15 12/22 12/26 13/3 13/7
420 [1] 2/26                                       attached [1] 12/5                       13/10 13/14 13/14 13/17 13/21 13/24
                                                   attachment [1] 18/15                    14/3 14/8 14/11 14/11 14/15 16/14
5                                                  Attorneys [2] 2/4 2/8                   17/25
50-a [5] 5/18 5/24 6/7 6/16 8/12                   authority [1] 11/4                     clients [1] 6/13
                                                   Avenue [1] 2/4                         close [1] 6/9
6                                                  aware [4] 8/20 8/23 11/7 12/8          COLES [12] 2/5 4/12 5/16 6/26 10/19
60 [2] 1/21 2/26                                                                           11/20 11/22 12/16 14/19 15/10 15/14
65,000 [1] 6/14
                                                   B                                       17/13
                                                   bargaining [1] 5/26                    colleague [1] 4/17
7                                                  based [3] 7/8 12/3 14/4                collective [1] 5/25
78 [1] 6/2                                         basically [1] 6/21                     come [2] 6/9 17/10
                                                   be [23]                                COMMISSIONER [3] 1/13 1/15 1/16
A                                                  bear [1] 14/9                          COMPLAINT [2] 1/18 1/19
about [1] 17/20                                    because [6] 8/9 14/10 16/5 16/6 16/22 completely [1] 17/11
Absolutely [1] 9/11                                 17/21                                 compliance [1] 17/6
absurd [1] 17/11                                   been [11] 6/7 6/15 7/8 7/10 8/20 8/23 comply [1] 17/3
abundance [2] 16/9 16/24                            8/24 11/2 14/3 14/14 17/15            concern [2] 8/8 8/25
accordance [1] 18/16                               before [15] 7/26 7/26 8/3 8/4 8/7 8/13 consented [1] 12/2
according [1] 12/6                                  8/26 9/3 9/18 11/5 15/19 15/25 15/26 consenting [1] 11/1
accurate [3] 14/6 17/2 19/8                         16/8 16/8                             considered [1] 7/19
action [2] 12/20 15/25                             behalf [3] 4/23 5/3 16/25              contain [1] 6/19
ADDRESS [1] 1/21                                   being [9] 7/19 8/26 9/3 9/18 11/5 14/4 contract [1] 5/26
addressed [1] 7/13                                  17/22 17/23 17/24                     conversation [1] 8/5
adjourned [1] 10/14                                believe [5] 5/18 8/3 8/7 10/24 10/25   conversations [1] 6/8
adverse [2] 12/18 12/21                            belt [1] 16/9                          copy [4] 12/21 13/23 18/14 18/19
advising [1] 15/7                                  BENEVOLENT [4] 1/5 1/5 1/6 1/7         core [1] 5/22
after [1] 12/19                                    best [1] 18/24                         CORPORATION [1] 2/8
again [1] 9/23                                     BILL [1] 1/11                          correct [1] 11/6
against [1] 1/10                                   BLASIO [1] 1/11                        correction [4] 1/4 1/14 1/16 6/14
ago [2] 12/2 12/4                                  BOARD [2] 1/19 1/19                    correctly [1] 9/9
agree [1] 9/14                                     BRANN [1] 1/14                         could [3] 6/11 7/18 7/25
agreement [2] 6/9 6/12                             Brief [2] 11/15 11/21                  counsel [4] 2/8 4/13 5/12 9/15
ahead [2] 7/5 15/14                                briefed [1] 6/11                       COUNTY [2] 1/2 13/14
all [17] 4/4 4/9 5/15 7/11 10/8 10/26              brought [1] 9/18                       course [2] 8/8 8/25
 12/21 13/20 13/20 15/15 16/4 17/20                                                       court [61]
 17/25 18/4 18/10 18/15 18/24
                                                   C                                      Court's [3] 8/5 8/25 17/4
allegations [1] 6/21                               call [1] 11/3                          courtesy [2] 13/26 14/26
C                                       exactly [1] 9/26                        hear [1] 5/12
       Case 1:20-cv-05441-KPF Excellent
                               Document       11-1 Filed 07/20/20
                                        [1] 4/15                    Page
                                                                heard       2117/8
                                                                      [2] 8/26 of 23
CPLR [1] 17/12
                                        existence [1] 6/4                      hearing [1] 9/10
critical [4] 6/20 8/9 9/2 16/23
                                        expect [1] 10/2                        HER [1] 1/14
crossed [1] 13/20
                                                                               here [5] 4/9 5/24 10/17 11/25 16/8
currently [2] 14/8 14/18               F                                       hereby [1] 19/7
CYNTHIA [1] 1/14
                                       F-O-R-T [1] 5/7                         him [2] 14/2 15/7
D                                      fact [2] 15/15 17/4                     HIS [4] 1/11 1/12 1/16 1/18
                                       failing [1] 15/4                        hold [1] 6/11
DANIEL [1] 1/12
                                       fashion [2] 8/19 9/16                   HON [1] 1/25
dash [1] 5/7
                                       fashioning [1] 9/7                      honestly [1] 16/22
DAVIE [1] 1/18
                                       federal [15] 7/8 7/14 7/20 7/26 8/13    Honor [40]
day [1] 16/6
                                        8/24 8/26 9/3 9/9 9/19 11/5 15/7 15/25 hour [1] 12/2
DE [1] 1/11
                                        16/9 16/26                             how [4] 11/24 15/9 15/13 17/12
dealing [1] 18/8
                                       few [1] 12/4                            However [1] 7/12
decision [1] 6/17
                                       file [2] 12/21 14/10                    hypertechnical [2] 16/4 18/7
Defendant [1] 12/20
                                       filed [6] 12/26 13/22 14/3 14/11 14/14
defendants [6] 1/20 2/8 4/23 5/9 12/20                                         I
                                        16/14
 16/7
                                       filing [7] 12/19 13/16 13/21 14/8 15/11 I'll [2] 10/10 12/15
defendants/respondents [3] 4/23 5/9
                                        15/17 15/20                            I'm [20]
 16/7
                                       finally [1] 9/25                        I's [1] 13/20
DEPARTMENT [10] 1/12 1/13 1/14
                                       fine [1] 14/12                          I've [3] 6/7 9/26 10/23
 1/15 1/17 1/17 2/7 4/23 5/2 6/8
                                       fire [4] 1/3 1/12 1/13 6/14             ignore [1] 6/4
DERMOT [1] 1/16
                                       FIREFIGHTERS [1] 1/4                    immediately [5] 7/13 7/20 10/2 10/2
DETECTIVES' [1] 1/7
                                       Firm [1] 4/13                            18/17
determination [1] 6/22
                                       first [5] 5/16 10/26 15/15 15/19 17/3   important [2] 9/21 16/5
did [5] 5/24 13/12 15/9 15/20 17/15
                                       five [1] 6/13                           importantly [1] 19/2
didn't [3] 14/25 15/16 17/14
                                       following [2] 1/26 14/13                improper [1] 17/11
directed [2] 5/17 10/5
                                       foregoing [1] 19/7                      inappropriate [3] 10/26 11/11 14/22
disagree [1] 16/20
                                       FORT [7] 2/10 5/2 5/6 5/7 10/5 10/19 INC [2] 1/5 1/6
disclosure [2] 7/24 7/26
                                        10/25                                  inclined [1] 9/2
disclosures [1] 8/11
                                       forward [2] 7/15 9/24                   independent [1] 6/4
discussed [1] 11/2
                                       FREDERICK [1] 1/18                      Index [1] 1/9
discussing [1] 15/8
                                       front [2] 12/9 12/13                    indicated [1] 12/6
Division [1] 18/18
                                       full [1] 10/3                           indicates [1] 10/25
DLA [3] 2/3 4/14 4/18
                                       further [2] 11/19 12/24                 individualized [1] 6/22
do [10] 5/20 9/6 9/19 9/24 9/25 10/10
                                       future [1] 9/24                         information [2] 7/24 8/2
 11/24 15/13 16/21 19/7
                                                                               informing [1] 17/18
document [3] 6/21 7/11 12/5            G                                       intentions [1] 16/7
documents [2] 6/10 14/25
                                       gap [1] 9/4                             interim [9] 7/19 7/25 9/1 9/3 9/17 11/2
Does [1] 13/10
                                       get [5] 4/7 4/8 4/11 5/15 12/15          14/20 15/24 17/5
DOMINIQUE [2] 2/10 5/1
                                       gets [1] 16/8                           internet [1] 6/18
don't [6] 5/15 9/4 9/22 11/26 12/9
                                       getting [1] 8/13                        interrupt [1] 6/26
 12/13
                                       give [5] 8/10 12/20 14/26 15/4 15/10    is [47]
done [3] 6/6 8/13 8/17
                                       given [3] 14/14 16/15 18/15             issue [10] 5/24 8/9 8/26 9/18 9/21 11/5
dotted [1] 13/20
                                       giving [1] 13/20                         14/21 16/8 16/23 16/23
due [1] 5/26
                                       go [4] 7/5 15/14 16/26 18/17            issued [1] 17/15
dump [1] 6/21
                                       going [3] 14/21 18/10 18/12             it [28]
E                                      good [3] 4/21 4/26 10/11                it's [8] 8/3 8/17 10/24 10/25 12/17 14/3
                                       got [2] 15/26 17/19                      14/22 16/6
e-mail [8] 10/23 12/4 12/17 14/26 15/6
                                       GRACE [2] 2/13 8/20
 15/16 17/10 18/15                                                             J
                                       grant [1] 9/2
e-mailed [1] 13/23
                                       granted [2] 15/24 17/4                  JO [1] 2/10
earlier [1] 11/3
                                       GREATER [1] 1/4                         JOHN [2] 2/6 4/17
early [2] 6/16 7/25
                                       guideline [1] 14/13                     July [1] 1/22
echo [1] 5/15
                                       guidelines [1] 17/6                     jurisdiction [2] 7/9 14/23
EDMEAD [1] 1/25
                                                                               just [17] 7/7 8/7 8/19 9/4 9/17 11/7
effect [1] 12/23                       H                                        11/13 12/7 13/13 13/19 13/26 14/9
eFile [1] 7/17
                                       had [5] 6/7 6/8 11/2 16/7 17/15          14/12 15/7 16/9 16/20 17/18
eFiled [3] 13/5 13/15 14/4
                                       half [1] 12/2                           Justice [1] 1/25
either [1] 17/22
                                       happen [1] 16/25
else [1] 5/11                                                                  K
                                       hard [2] 18/14 18/19
end [1] 16/6
                                       has [9] 7/8 7/10 8/20 8/23 8/24 11/4    know [7] 7/7 9/22 10/3 16/7 17/15
endeavor [1] 8/14
                                        14/14 14/23 17/21                       17/17 18/7
ENDOWMENT [2] 1/7 1/8
                                       hasty [1] 6/17
enforcement [1] 6/15
                                       hate [1] 16/4                           L
enter [1] 11/4                                                                 language [1] 14/10
                                       have [24]
entered [1] 15/19                                                              last [2] 5/4 11/16
                                       having [1] 6/9
ESQ [4] 2/5 2/6 2/10 2/10                                                      LAURA [3] 2/25 19/6 19/11
                                       he's [2] 12/8 14/19
even [1] 14/25                                                                 law [13] 2/7 2/13 2/14 4/7 4/13 4/22
                                       health [1] 19/3
everyone [3] 10/4 10/10 18/24
L                                        NIGRO [1] 1/12                             problem [2] 9/6 11/26
      Case 1:20-cv-05441-KPF noDocument
                                [12] 1/9 6/2111-1    Filed
                                              7/12 8/11 11/407/20/20   Page
                                                             11/18 proceed [2] 22 of 12/23
                                                                               11/18 23
law... [7] 5/2 5/18 5/26 6/6 6/8 6/15
                                          12/24 14/22 14/22 16/6 16/7 16/23         proceeding [1] 5/22
 8/12
                                         nonfinal [1] 6/20                          process [2] 5/26 17/12
laws [1] 5/25
                                         not [16] 5/14 5/24 6/12 9/22 10/26         promote [1] 6/18
LAZARO [1] 2/13
                                          12/16 13/3 13/7 13/9 13/21 13/24          Promptly [1] 12/18
least [1] 10/24
                                          14/12 16/13 17/10 17/14 17/16             protocol [1] 14/7
let [6] 7/7 9/25 12/25 13/13 15/9 16/3
                                         notes [1] 19/9                             provided [3] 17/22 17/23 17/25
let's [3] 4/7 4/8 5/12
                                         nothing [1] 16/25                          provision [4] 11/7 11/9 11/10 11/12
letting [1] 17/17
                                         notice [15] 12/17 12/19 12/21 12/22        provisionally [1] 6/10
LIEUTENANTS [1] 1/6
                                          13/5 14/14 15/4 15/10 15/26 16/11         publish [1] 6/18
light [2] 17/4 17/25
                                          16/14 17/5 17/22 17/23 17/24              put [1] 6/10
LLP [1] 2/3
                                         notify [1] 11/8                            putting [1] 16/8
logging [1] 19/3
                                         now [7] 5/16 7/8 10/10 11/20 13/18
long [2] 8/3 9/8                                                                    Q
                                          14/3 14/20
longer [2] 14/22 14/22
                                         number [1] 6/8                             question [5] 5/16 5/22 7/8 7/22 8/16
look [1] 9/24
                                         NYSCEF [3] 13/15 13/22 15/11               QUINN [10] 2/10 4/22 7/4 10/5 10/18
looking [3] 14/16 14/19 16/25
                                                                                     10/24 10/24 12/11 15/22 18/17
luck [2] 10/11 18/24                     O                                          quite [1] 16/22
LUDOVICO [3] 2/25 19/6 19/11
                                        obtain [1] 8/14
M                                       obviously [1] 5/22                          R
                                        off [2] 18/13 19/3                          raising [1] 9/21
made [3] 8/20 8/23 11/7
                                        OFFICE [1] 2/8                              reach [1] 6/12
mail [8] 10/23 12/4 12/17 14/26 15/6
                                        officers [2] 1/3 6/19                       read [1] 12/7
 15/16 17/10 18/15
                                        officers' [2] 1/4 6/14                      reading [2] 11/10 14/17
mailed [1] 13/23
                                        OFFICIAL [6] 1/11 1/13 1/15 1/16 1/18       reads [1] 12/18
make [2] 15/17 18/14
                                         1/21                                       realize [1] 17/15
makes [1] 11/10
                                        okay [17] 4/4 4/7 5/12 7/15 8/14 9/12       really [3] 16/4 16/19 16/20
matter [7] 6/11 7/8 7/10 8/13 8/24 8/25
                                         10/4 10/6 10/17 10/21 11/13 11/20          reason [1] 6/2
 9/3
                                         15/12 15/15 16/19 17/19 18/19              reasons [1] 17/20
matters [3] 6/23 16/4 16/5
                                        one [3] 5/19 11/13 15/3                     REBECCA [3] 2/10 4/22 7/4
may [4] 10/24 16/5 17/8 17/13
                                        open [1] 8/17                               recalled [1] 10/16
MAYOR [1] 1/11
                                        order [23]                                  received [1] 10/23
me [11] 9/25 11/11 12/10 12/14 12/25
                                        ordered [7] 15/21 15/22 15/26 16/18         recessed [1] 10/13
 13/13 14/9 14/26 15/9 15/16 16/3
                                         17/16 18/16 18/23                          reconsideration [1] 17/9
mean [3] 16/12 16/17 16/22
                                        ordering [1] 18/21                          record [2] 11/15 11/21
means [1] 14/11
                                        orders [1] 17/12                            records [1] 6/18
meant [1] 15/6
                                        original [1] 19/8                           referring [1] 13/14
members [1] 6/15
                                        OSMAN [21]                                  regarding [4] 5/25 5/26 5/26 6/2
mic [1] 5/14
                                        other [2] 15/17 17/10                       related [1] 8/11
MICHAEL [1] 2/14
                                        our [1] 14/5                                release [1] 6/9
moment [2] 14/9 16/6
                                        out [2] 7/23 16/8                           relief [1] 5/20
moments [1] 12/4
                                                                                    remand [1] 9/19
more [1] 7/12                           P                                           remanded [3] 8/24 11/19 12/24
morning [3] 4/21 4/26 9/23
                                        page [1] 1/26                               remiss [2] 12/16 15/4
Most [1] 19/1
                                        papers [1] 7/16                             removal [11] 7/11 12/6 12/19 12/23
MOTION [1] 1/20
                                        PART [1] 1/2                                 13/6 15/10 15/26 16/11 17/5 17/22
move [1] 17/9
                                        parties [3] 12/18 12/21 16/15                17/23
Mr [4] 3/3 7/16 11/22 14/16
                                        pause [2] 11/15 11/21                       removed [2] 7/8 7/10
Mr. [27]
                                        pending [6] 8/25 9/3 9/9 9/18 11/4          repeal [5] 5/18 5/24 5/25 6/16 8/11
Mr. Coles [9] 5/16 6/26 10/19 11/20
                                         15/25                                      reporter [4] 2/26 10/21 19/6 19/11
 12/16 14/19 15/10 15/14 17/13
                                        personnel [1] 6/18                          respect [1] 17/2
Mr. Osman [17] 4/4 7/18 10/17 12/17
                                        Petition [1] 17/24                          Respectfully [1] 11/7
 13/4 13/8 13/9 13/16 13/21 13/23
                                        petitioners [10] 1/9 2/4 4/13 5/13 6/5      respondents [8] 1/20 2/8 4/23 5/3 5/9
 13/24 14/6 14/12 15/1 15/6 15/17 18/5
                                         7/23 8/8 9/16 16/24 17/24                   7/4 9/13 16/7
Mr. Wray [1] 5/16
                                        petitioners/plaintiffs [5] 1/9 2/4 4/13     Respondents/Defendants [2] 1/20 2/8
Ms. [10] 10/5 10/5 10/18 10/19 10/24
                                         16/24 17/24                                review [3] 1/19 1/19 6/6
 10/24 10/25 12/11 15/22 18/17
                                        phone [1] 10/20                             right [8] 4/4 5/9 10/8 10/10 14/13 14/16
Ms. Quinn [7] 10/5 10/18 10/24 10/24
                                        picture [1] 10/4                             18/4 18/9
 12/11 15/22 18/17
                                        PIPER [3] 2/3 4/14 4/18                     rights [3] 5/18 6/4 8/12
Ms. Saint [1] 10/5
                                        plaintiffs [9] 1/9 2/4 4/13 5/13 6/5 7/23   Room [1] 2/26
Ms. Saint-Fort [2] 10/19 10/25
                                         9/16 16/24 17/24                           rule [1] 6/7
much [4] 5/21 7/6 9/20 9/21
                                        plaintiffs/petitioners [3] 5/13 7/23 9/16   rules [1] 17/6
mute [1] 5/14
                                        please [5] 5/5 5/14 7/2 11/12 12/7          rushed [1] 6/17
my [5] 4/12 4/17 6/13 15/24 19/8
                                        point [1] 7/23
N                                       points [1] 15/18                            S
                                        police [4] 1/5 1/17 1/17 6/13               S-A-I-N-T [1] 5/6
name [2] 4/12 5/4
                                        position [4] 6/3 11/3 14/5 16/23            safe [2] 18/25 19/2
need [2] 5/20 6/2
                                        preceded [4] 16/10 16/15 17/5 17/22         said [5] 8/7 9/17 9/26 12/5 15/4
NEW [29]
                                        prior [1] 8/12                              SAINT [7] 2/10 5/2 5/6 5/7 10/5 10/19
Next [3] 4/16 4/20 4/25
S                                        tells [1] 17/12                            16/14 16/18 17/14 17/16 17/16 17/18
      Case 1:20-cv-05441-KPF tentatively
                               Document       11-1 Filed 07/20/20
                                         [1] 6/10               way Page
                                                                    [1] 15/323 of 23
SAINT... [1] 10/25
                                         TERM [1] 1/2                               we [21]
SAINT-FORT [3] 2/10 5/2 5/7
                                         thank [20]                                 we'll [1] 9/22
same [1] 15/16
                                         that [71]                                  we're [2] 14/13 18/8
SAMMER [1] 2/15
                                         that's [8] 9/12 9/13 11/6 14/5 17/10       we've [1] 13/5
say [7] 7/12 9/25 12/12 13/10 14/14
                                          17/11 18/3 18/8                           week [1] 6/16
 17/11 18/11
                                         their [2] 8/9 16/25                        well [8] 4/9 5/9 5/25 7/10 8/16 10/11
saying [3] 8/18 14/4 14/20
                                         then [5] 4/8 4/11 7/11 7/13 7/17           15/9 16/3
says [6] 8/19 9/17 9/26 11/9 11/17
                                         there [8] 4/5 7/12 7/19 7/24 7/26 8/8      well-settled [1] 5/25
 14/10
                                          8/11 9/4                                  were [3] 11/3 15/7 17/2
says that [1] 11/9
                                         thereof [1] 12/21                          what [8] 8/6 8/17 9/17 9/26 12/7 12/12
scoping [1] 6/6
                                         they [13] 4/9 6/3 12/2 12/3 12/5 12/5      17/3 18/8
second [2] 11/13 15/3
                                          12/6 14/25 14/26 15/16 15/16 15/19        when [3] 11/3 12/12 14/13
Secretary [2] 2/13 2/14
                                          16/25                                     where [2] 12/5 16/22
sectaries [1] 4/7
                                         they're [2] 14/20 16/26                    WHEREUPON [2] 10/13 10/16
section [1] 12/6
                                         think [2] 15/15 17/19                      whether [4] 9/22 16/13 16/14 16/20
see [5] 7/11 8/6 8/17 9/22 10/2
                                         this [31]                                  which [10] 6/9 7/25 11/2 11/10 12/7
seeking [1] 17/17
                                         those [2] 7/16 8/15                        12/22 14/12 16/18 17/4 18/18
send [1] 15/16
                                         thought [1] 12/1                           while [3] 6/11 14/19 16/26
sending [1] 14/26
                                         thousands [1] 6/19                         who [4] 6/7 6/13 10/17 10/19
senior [3] 2/26 19/6 19/11
                                         through [2] 15/11 16/26                    Who's [1] 7/1
sent [5] 12/4 13/12 14/26 15/16 17/10
                                         time [1] 9/24                              Why [1] 5/20
sentence [3] 11/10 11/12 11/16
                                         today [7] 5/20 5/23 6/2 7/25 8/4 8/4 8/7   will [10] 7/13 7/19 7/25 8/7 8/11 9/16
SERGEANTS [1] 1/6
                                         told [2] 6/7 6/15                          9/25 9/26 18/14 18/21
settled [2] 5/25 6/5
                                         Tony [1] 4/12                              withdrawn [1] 12/3
shall [6] 11/18 12/13 12/20 12/21
                                         too [1] 19/4                               without [2] 14/25 17/17
 12/23 12/23
                                         transcript [7] 15/21 15/24 16/17 17/16     wonder [1] 16/20
she [4] 12/7 17/8 17/9 17/9
                                          18/16 18/18 18/22                         working [1] 10/3
SHEA [1] 1/16
                                         transcription [1] 19/8                     would [6] 6/10 8/4 9/9 11/11 14/21
short [2] 9/16 9/26
                                         transfer [1] 10/3                          17/3
should [2] 15/17 17/20
                                         TRO [2] 6/2 9/10                           WRAY [3] 2/6 4/17 5/16
Show [1] 8/10
                                         true [1] 19/8                              written [1] 12/20
side [1] 17/10
                                         two [3] 6/14 14/24 15/17
sign [1] 18/13                                                                      Y
signed [1] 10/1                          U                                          yes [22]
simply [2] 6/3 7/23
                                         ultimately [1] 6/11                        YORK [29]
since [2] 12/3 14/22
                                         under [2] 6/5 6/9                          you [64]
SKYPE [4] 1/20 1/24 2/2 2/12
                                         understand [11] 5/17 8/6 9/5 9/12 9/19     you'll [2] 5/4 18/18
slip [1] 16/25
                                          12/11 14/20 16/2 16/21 16/21 17/1         you're [6] 5/8 10/26 11/10 12/13 14/4
so [18] 5/14 7/6 8/10 9/15 10/3 10/23
                                         understanding [1] 9/8                       14/16
 12/8 14/3 15/21 15/21 15/25 16/18
                                         Understood [1] 13/26                       your [46]
 17/16 17/16 18/16 18/16 18/21 18/23
                                         unfounded [1] 6/23
something [2] 12/25 14/8
                                         UNIFORMED [2] 1/3 1/4                      Z
sometimes [1] 18/8                                                                  ZIP [1] 2/9
                                         unions [3] 6/13 6/14 6/14
sorry [8] 6/25 6/25 7/3 12/10 12/15
                                         unless [3] 8/16 11/19 12/24
 13/13 15/4 17/13
                                         unproven [1] 6/23
speaking [2] 5/14 7/2
                                         unsubstantiated [1] 6/20
spell [1] 5/4
                                         until [3] 8/17 11/19 12/24
stand [1] 17/21
                                         up [4] 12/16 14/16 14/20 18/17
stands [3] 17/7 17/26 18/11
                                         upload [1] 7/17
STATE [6] 1/2 11/18 12/18 12/22
                                         uploaded [1] 16/13
 12/23 19/7
                                         us [2] 2/3 7/12
statute [1] 15/7
                                         USC [1] 12/17
stay [19] 7/13 7/19 7/25 9/2 9/3 9/9
 9/17 9/18 10/11 11/2 11/4 11/11 14/21   V
 15/25 17/5 17/20 18/24 19/2 19/2        vacate [2] 17/11 17/17
stenographic [1] 19/9                    vacation [1] 17/14
stop [1] 15/3                            verge [1] 6/17
Street [3] 1/21 2/9 2/26                 very [3] 5/21 9/20 9/21
subparagraph [1] 5/19                    VIA [4] 1/20 1/24 2/2 2/12
such [2] 12/19 12/22                     void [1] 15/17
SUPREME [2] 1/2 1/25
sure [2] 5/6 18/14                       W
suspenders [1] 16/10                     waiting [1] 16/26
T                                        wake [1] 6/16
                                         want [5] 6/3 9/4 13/19 14/12 18/17
T's [1] 13/20                            wanted [1] 11/8
taking [1] 16/23                         was [17] 6/11 10/16 11/7 12/4 13/26
talked [1] 17/20                         14/21 15/4 15/19 15/21 15/25 16/13
Tell [1] 11/11
